Citation Nr: 0906694	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder currently claimed as paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from January 1979 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In November 2008, the Veteran testified during a hearing at 
the RO before the undersigned.  At that time, she withdrew 
her claim of entitlement to a permanent and total rating for 
pension purposes (non-service-connected pension).  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for a 
psychiatric disorder currently claimed as paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1995 decision, the Board found that new and 
material evidence was not received to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
finding that there was no evidence as to her mental status in 
service or within one year thereafter.  The Veteran did not 
appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

2.  The evidence associated with the claims file since the 
November 1995 Board decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a psychiatric disorder currently claimed as 
paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The November 1995 Board decision that declined to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2008).

2.  The additional evidence presented since the November 1995 
Board decision is new and material, and the claim of 
entitlement to service connection for a psychiatric disorder 
currently claimed as paranoid schizophrenia is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist.

Regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) are set forth at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court provided 
guidance regarding the notice requirements mandated by the 
VCAA.  While further development is ordered below, the 
current record is sufficient to resolve the question as to 
whether the claim should be reopened.  Hence, the Board need 
not address at this time whether VA has complied with this 
statute.



II. New and Material Evidence

In a November 1995 decision the Board declined to reopen a 
claim of entitlement to service connection for a nervous 
disorder on the basis that there was no evidence of a 
psychiatric or compensably disabling psychosis within one 
year of the appellant's discharge from active duty.  The 
Veteran was advised of the determination but did not appeal.  
The Board decision is final.

The evidence of record at the time of the 1995 decision 
included the Veteran's service treatment records.  These 
indicate that in March 1980, she was seen in the clinic and 
was nervous and agitated.  There were no suicidal or 
homicidal ideations.  The clinical impression was situational 
stress reaction.  When examined for separation in April 1980, 
a psychiatric disorder was not shown and the Veteran denied 
having nervous trouble, sleep problems, or depression.  

Also of record was medical evidence indicating that, from 
October to November 1981, the Veteran was voluntarily 
admitted to the West Central Georgia Regional Hospital.  It 
was noted that her father gave a history of her having the 
same (psychiatric) problem for about one and one half years 
and that she was treated in a hospital in Atlanta.  The 
discharge diagnosis was paranoid type schizophrenia.  

Other records show that VA hospitalized the Veteran for 
treatment of paranoid schizophrenia from January to March 
1983.  

In January 1983, the Veteran reported that her nervousness 
began in November 1979.

Also available to the Board in November 1995 was a November 
1983 statement from James R. Hagler, M.D., to the effect that 
he saw the Veteran once since 1980 and that she was 
subsequently referred to the West Central Georgia Regional 
Hospital for psychiatric treatment.  Included were copies of 
Dr. Hagler's office records indicating that, when seen in 
September 1980, the Veteran complained of tiredness and lack 
of appetite.  The assessments then included anxiety, 
anorexia, and nervousness and it was noted that she admitted 
to some personal problems that caused a lot of anxiety and 
might be the basic problem.   

The records also included medical records dated in the 1980's 
and 1990's, to include records prepared by Dr. Hagler.  
Finally, the record included three undated and signed 
statements: one from the Veteran's father, to the effect that 
she did not get along with family members, heard voices, and 
saw things; and a second note purported to be signed by Dr. 
Hagler and to the effect that he saw her twice in November 
1980, that she was not sleeping well, was nervous, and heard 
voices and saw things.  A third undated note was purported to 
be from S. Steward, M.D., to the effect that he saw the 
Veteran in May and June 1980 when she complained of voices, 
and being nervous, and under stress.

As an appeal was never filed the November 1995 Board decision 
is final based upon the evidence then of record.  38 U.S.C.A. 
§ 7104.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
November 1995 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

The evidence added to the record since the November 1995 
Board decision includes VA and non-VA medical records, dated 
from 1985 to 2004, and the Veteran's written statements and 
oral testimony in support of her claim.  These medical 
records reflect the Veteran's treatment for a psychiatric 
disorder, diagnosed in an April 2004 VA treatment record as 
paranoid type schizophrenia.

During a November 2008 Board hearing, the Veteran testified 
as to the origin of her disorder.  She noted a March 1980 
diagnosis of situational stress reaction, just one month 
prior to her discharge, and indicated that, ever since her 
separation from active duty, she had been in treatment for a 
psychiatric disorder.  She said that she sought psychiatric 
treatment within six months of her separation (see hearing 
transcript, page 4) and was hospitalized for a diagnosed 
psychiatric disorder in October 1981, eighteen months after 
discharge.  The veteran stated that doctors have suggested 
that her currently diagnosed psychiatric disorder may be 
related to service.

The evidence added to the record since the November 1995 
Board decision is new, it tends to relate to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised, in part, on a finding that 
there was no evidence that a psychiatric disorder was related 
to active duty, the Veteran's testimony tending to show such 
a relationship appears to relate to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claim for service connection for a psychiatric 
disorder currently claimed as paranoid schizophrenia, and 
will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
currently claimed as paranoid schizophrenia, is reopened.


REMAND

The Veteran seeks service connection for a psychiatric 
disorder, currently claimed as paranoid schizophrenia.  She 
contends that her psychiatric disorder originated in service 
and points to the March 1980 service treatment record as its 
onset.  That clinical entry indicates that she was screened 
by mental health professionals who noted her nervous and 
agitated appearance, without suicidal or homicidal ideation.  
The clinical impression was a situational stress reaction.

Post service, on September 29, 1980, five months after her 
discharge, the Veteran was seen by Dr. Hagler, who noted her 
complaints of anxiety, nervousness, and anorexia, and that 
she admitted to some personal problems that caused her a lot 
of anxiety and may have been the basic problem.

From October to November 1981, eighteen months after her 
discharge, the Veteran was hospitalized for psychiatric 
treatment at the West Central Georgia Regional Hospital.  The 
record indicates that her father said at that time that she 
had this problem for about one and one-half years and had 
been treated in a hospital in Atlanta.  The discharge 
diagnosis was paranoid type schizophrenia.

Subsequent medical records, dated through 2004 reflect the 
Veteran's repeated hospitalizations and on-going treatment 
for a psychiatric disorder most recently diagnosed, in the 
April 2004 VA medical record, as paranoid type schizophrenia.

Here, the Board is of the opinion that a VA psychiatrist 
should be asked to review the Veteran's medical records and 
render an opinion as to the etiology of her claimed paranoid 
schizophrenia. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims files are to be 
forwarded for review by a VA psychiatrist 
to determine the etiology of any current 
psychiatric disorder, including paranoid 
schizophrenia.  An examination may be 
conducted if deemed necessary, but is not 
required.  Based on a through review of 
the claims files and any examination 
findings, the psychiatrist is to address 
whether the Veteran currently suffers 
from paranoid schizophrenia or another 
psychiatric disorder?  If so, is it at 
least as likely as not, that is, is there 
a 50/50 chance, that any currently 
diagnosed psychiatric disorder is related 
to the Veteran's period of active duty, 
to include the findings noted in the 
March 1980 service treatment record.  Is 
there a 50/50 chance that any currently 
diagnosed psychiatric disorder is related 
to the findings noted in the September 
29, 1980 office record from Dr. J. Hager 
that describes the Veteran's nervousness, 
anxiety, and anorexia?  A complete 
rationale must be provided for all 
opinions expressed.  

The  term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  The Veteran is to be advised in 
writing that it is her responsibility to 
report for the VA examination, to 
cooperate with the development of her 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to her last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for a psychiatric disorder, 
now claimed as paranoid schizophrenia, on 
the merits.  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


